IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00417-CR

SEAN REEVES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-1205-C1


                          MEMORANDUM OPINION


      Sean Reeves was convicted of the offense of aggravated assault and sentenced to

20 years in prison. See TEX. PENAL CODE ANN. § 22.02 (West 2011). By letter dated

November 7, 2011, the Clerk of this Court notified Reeves that his appeal was subject to

dismissal because his notice of appeal appeared untimely and because the certification

of defendant’s right of appeal also indicated that Reeves waived his right to appeal, and

a document was included with his notice of appeal which indicated Reeves waived his

right to appeal. See TEX. R. APP. P. 25.2(d); 26.2(a)(1). The Clerk also warned Reeves
that the Court would dismiss the appeal unless, within 21 days of the date of the letter,

a response was filed showing grounds for continuing the appeal. See TEX. R. APP. P.

44.3.

        Reeves responded1 and indicated that his waiver was unknowingly made and

involuntary but did not address the timeliness of his notice of appeal.                      Thus, the

response does not present grounds for continuing the appeal.

        Accordingly, Reeves appeal is dismissed. Further, Reeves’ motion for extension

of time to file his docketing statement and motion for court appointed counsel are

dismissed as moot.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Motions dismissed as moot
Opinion delivered and filed November 23, 2011
Do not publish
[CR25]




1 The response did not contain a proper proof of service. See TEX. R. APP. P. 9.5. However, we use Rule 2
to dispense with the service requirement and review the response Reeves provided. Id. 2.

Reeves v. State                                                                                   Page 2